Case: 12-16309    Date Filed: 01/02/2014   Page: 1 of 3


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-16309
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:10-cr-00041-JDW-AEP-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

CEDRIC WILLIAMS,
a.k.a. Pain,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (January 2, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Cedric Williams appeals his sentence of 60 months of imprisonment,

imposed following a remand for resentencing under the Fair Sentencing Act of
              Case: 12-16309     Date Filed: 01/02/2014   Page: 2 of 3


2010. Williams argues that the district court erred by imposing a mandatory

minimum sentence based on a drug quantity that was not alleged in the indictment

or submitted to a jury, see Alleyne v. United States, 570 U.S. ___, 133 S. Ct. 2151

(2013), and that the district court exceeded the limited scope of our mandate when

it considered whether Williams was ineligible for federal benefits, see 21 U.S.C.

§ 862(a)(1)(C). We affirm.

      Any error in sentencing Williams to a mandatory minimum sentence based

on a drug quantity that was not alleged in his indictment was harmless beyond a

reasonable doubt. Williams admitted, by failing to object to the facts in his

presentence investigation report, that he was responsible for 32.24 grams of crack

cocaine, see United States v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009), which

serves as the equivalent to a finding by a jury beyond a reasonable doubt that

Williams distributed more than 28 grams of cocaine base, see United States v.

Booker, 543 U.S. 220, 244, 125 S. Ct. 738, 756 (2005) (“Any fact . . . which is

necessary to support a sentence exceeding the maximum authorized . . . [may] be

admitted by the defendant.”). Because the “record does not contain evidence that

could rationally lead to a contrary finding with respect to drug quantity,” any error

by the district court was harmless. United States v. Anderson, 289 F.3d 1321,

1327 (11th Cir. 2002).




                                          2
              Case: 12-16309     Date Filed: 01/02/2014   Page: 3 of 3


      The district court also did not violate our mandate. “[O]ur mandates do not

bar consideration of matters that could have been, but were not, resolved in earlier

proceedings.” United States v. Crape, 603 F.3d 1237, 1241 (11th Cir. 2010)

(quoting Luckey v. Miller, 929 F.2d 618, 621 (11th Cir.1991)) (internal quotations

and alterations omitted). Although Williams did not challenge the finding in his

presentence investigation report that he was ineligible for federal benefits under

section 862(a)(1)(C), see Beckles, 565 F.3d at 844, that issue was not mentioned

during his first sentencing hearing or in the written judgment. The district court

did not violate our mandate by deciding while the case was on remand that

Williams was ineligible for federal benefits. See Crape, 603 F.3d at 1241.

Williams does not challenge the substance of that ruling on appeal. See United

States v. Curtis, 380 F.3d 1308, 1310 (11th Cir. 2004).

      We AFFIRM Williams’s sentence.




                                          3